Reid v City of New York (2021 NY Slip Op 03005)





Reid v City of New York


2021 NY Slip Op 03005


Decided on May 11, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2021

Before: Kern, J.P., González, Scarpulla, Mendez, JJ. 


Index No. 160007/17 Appeal No. 13794 Case No. 2020-02701 

[*1]Lawrece Reid, Plaintiff-Appellant,
vThe City of New York et al., Defendants-Respondents.


Flanzig and Flanzig, LLP, Mineola (Dana E. Heitz and Cathy Flanzig of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondents.

Order, Supreme Court, New York County (Lyle E. Frank, J.), entered on or about May 20, 2020, which granted defendants' motion for summary judgment dismissing the complaint and denied plaintiff's cross motion for summary judgment, unanimously affirmed, without costs.
A municipality owes a special duty to a decedent's next of kin to inform them of the decedent's death and notification constitutes a nondiscretionary, ministerial act outside the purview of governmental function immunity; however, the special duty only arises when the municipality has all of the necessary information to identify such next of kin (see Williams v City of New York, 188 AD3d 442, 442-443 [1st Dept 2020]; Cansev v City of New York, 185 AD3d 894, 895-896 [2d Dept 2020]; Rugova v City of New York, 132 AD3d 220, 227-231 [1st Dept 2015]). That was not the case here. Although defendants were able to ascertain the decedent's identity, they had no information regarding the identities of her next of kin until plaintiff contacted them months later.
We have considered and rejected plaintiff's other arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 11, 2021